         Case 1:16-cv-07926-JPO Document 137 Filed 10/03/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Mylan N.V. Securities Litigation                Case No. 1:16-CV-07926 (JPO)




             STIPULATION AND AMENDMENT TO SCHEDULING ORDER

                 WHEREAS, on June 11, 2019, the parties executed a Stipulation and Proposed

Scheduling Order in the Action, which was entered by the Court on June 12, 2019 (Dkt. No. 112)

(the “June 12, 2019 Scheduling Order”);

                 WHEREAS, in the June 12, 2019 Scheduling Order the parties stipulated to a class

certification briefing schedule that required Lead Plaintiffs to file their motion for class

certification by August 30, 2019, Defendants to file any opposition to Lead Plaintiffs’ motion for

class certification by November 15, 2019, and Lead Plaintiffs to file any reply in support of their

motion for class certification by December 16, 2019;

                 WHEREAS, Lead Plaintiffs filed their motion for class certification on August 30,

2019 (Dkt. No. 132);

                 WHEREAS, certain scheduling conflicts prevent the depositions of Lead Plaintiffs

to be taken prior to, or with sufficient time before, the current deadline set for Defendants’

opposition to lead plaintiffs’ motion for class certification;

                 WHEREAS, the parties have met and conferred on proposed amendments to the

deadlines the June 12, 2019 Scheduling Order for Defendants’ opposition to Lead Plaintiffs’

motion for class certification and Lead Plaintiffs’ reply in support of their motion for class

certification;
        Case 1:16-cv-07926-JPO Document 137 Filed 10/03/19 Page 2 of 3



              IT IS HEREBY STIPULATED AND AGREED, by and among the parties that:

  1. Defendants shall file any opposition to Lead Plaintiffs’ motion for class certification by

     December 9, 2019.

  2. Lead Plaintiffs shall file any reply in support of their motion for class certification by

     January 10, 2020.

  3. All other deadlines and agreements in the June 12, 2019 Scheduling Order shall remain

     unchanged by this order.

STIPULATED AND AGREED TO BY:

Dated: October 2, 2019


POMERANTZ LLP                                         CRAVATH, SWAINE & MOORE LLP


  by /s/ Jeremy A. Lieberman                           by /s/ Rory A. Leraris
     Jeremy A. Lieberman                                  David R. Marriott
     Austin P. Van                                        Kevin J. Orsini
     600 Third Avenue, 20th Floor                         Rory A. Leraris
     New York, New York 10016                             Worldwide Plaza
     Tel: (212) 661-1100                                  825 Eighth Avenue
     jalieberman@pomlaw.com                               New York, NY 10019
     avan@pomlaw.com                                      Tel: (212) 474-1000
                                                          dmarriott@cravath.com
      Lead Counsel for Lead Plaintiffs                    korsini@cravath.com
                                                          rleraris@cravath.com

                                                           Counsel for Defendants




                                                 2
       Case 1:16-cv-07926-JPO Document 137 Filed 10/03/19 Page 3 of 3




     Steven J. Toll
     Daniel S. Sommers
     COHEN MILSTEIN SELLERS
     & TOLL PLLC
     1100 New York Avenue, N.W.
     West Tower, Suite 500
     Washington, DC 2005-3964
     Tel.: (202) 408-4600
     stoll@cohenmilstein.com
     dsommers@cohenmilstein.com

     Laura H. Posner
     COHEN MILSTEIN SELLERS
     & TOLL PLLC
     88 Pine Street, 14th Floor
     New York, NY 10005
     Tel.: (212) 838-7797
     lposner@cohenmilstein.com

     Jacob Sabo
     LAW OFFICE OF JACOB SABO
     No. 3 Daniel Frisch St.
     24th Floor
     Tel-Aviv 64731
     Israel
     Tel.: XX-XXXXXXX
     Fax: XX-XXXXXXX

     Additional Counsel


      SO ORDERED.

Dated: October 3, 2019
       New York, New York



                                                J. PAUL OETKEN
                                            United States District Judge




                                     3
